DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Feigenbutz on July 26, 2022.
The application has been amended as follows: 

In claim 1, line 3, the words “the second transmission” has been changed to --the first transmission--;
In claim 4, line 7, the words “the vehicle” has been changed to --a vehicle--; and 
In claim 6, line 7, the words “the vehicle” has been changed to --a vehicle--.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a vehicle drivetrain  and an electronic control unit an electronic control unit (ECU); a first plurality of machine instructions comprising an initialization module that initializes a real time interrupt (RTI) module; and a second plurality of machine instructions comprising the RTI module, wherein the RTI module is configured to ascertain if the vehicle is in an on or an off position and transmits direction and throttle messages to at least motor controller if the vehicle is in the on position; wherein the RTI module is configured to ascertain if the vehicle is in a run state and transmit close contactor messages to a power source if the vehicle is in the run state and transmit open contactor messages to the power source if the vehicle is not in the run state and the remaining structure of claims 1 and 4.
The prior art does not anticipate or render obvious a electronic control system  having a Powertrain Control Module (PCM) and a Battery Management Unit (BMU; a first plurality of machine instructions comprising an initialization module that initializes a real time interrupt (RTI) module; and a second plurality of machine instructions comprising the RTI module, wherein the RTI module is configured to ascertain if the vehicle is in an on or an off position and transmits direction and throttle messages through the PCM to at least motor controller if the vehicle is in the on position; wherein the RTI module is configured to ascertain if the vehicle is in a run state and transmit close contactor messages through the BMU to a power source if the vehicle is in the run state and transmit open contactor messages to the power source if the vehicle is not in the run state as recited as a whole together in claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2022/0123570 to Fuchs et al. teaches a vehicle communication system, but lacks a teaching of a real time interrupt module.
U.S. Publication No. 2019/0337391 to Crombez et al. and U.S. Patent No. 4,621,335 to Bluish et al. both teach a hybrid vehicle having a controller that can use real time interrupt, however, they lack a teaching of a second plurality of machine instructions as defined in the claims of the subjection invention.
U.S. Publication No. 2019/0118655 to Grimes et al. teaches an electric vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655